Citation Nr: 1535695	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-21 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to February 2000.  

 This matter comes before the Board of Veterans' Appeals  (hereinafter Board) on appeal from a March 2008 rating decision, by the St. Paul, Minnesota, Regional Office (RO), of the Department of Veterans Affairs (VA), which denied service connection for PTSD, anxiety, and depression.  

With respect to the claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's claim identified as PTSD, without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for service connection for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

Although the Veteran filed a claim seeking service connection for PTSD, anxiety, and depression, his medical records show treatment for/diagnosis of panic disorder and dysthymia.  His claim is, therefore, characterized as an acquired psychiatric disorder, and is so reflected on the title page. 

In November 2011and December 2012, the Board remanded this matter for further evidentiary development.  


FINDINGS OF FACT

1.  The Veteran is presumed sound upon entry into active service and there is no clear and unmistakable evidence to show that an acquired psychiatric disorder, to include PTSD, existed prior to service.  
2.  There is no evidence of record, other than the Veteran's statements, that he  engaged in combat.  
 
3.  The most persuasive evidence of record shows the Veteran's acquired psychiatric disorders, other than PTSD, did not manifest during, or as a result of, active military service.   

4.  The most persuasive evidence of record shows the Veteran does not have a current PTSD diagnosis that conforms to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV).  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2007.  The letter fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of service connection for PTSD/psychiatric disorder on appeal.  Under these circumstances, the Board finds that adequate notice was provided prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696  (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the veteran in the development of a claim.  This duty includes assisting the veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 
38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records (STRs), VA outpatient treatment records, and limited private treatment records  have been associated with the claims folder.  Additional private treatment records were identified and the Board remanded the claim in December 2012, to allow the Veteran the opportunity to obtain or allow VA to obtain any outstanding private counseling records which could be pertinent to his claim.  In February 2013, the AOJ provided the Veteran with the appropriate release of information forms, indicating that if he completed and signed those forms and returned them to VA, an attempt would be made by VA to obtain those private counseling records on behalf of the Veteran.  The Veteran did not submit the requested release of information forms for VA to obtain any records, nor did the Veteran submit any additional private medical/counseling records on behalf of his claim.  The Board emphasizes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was given notice of the need to submit release of information forms so that VA could obtain counseling/medical records from his private therapists or for him to submit evidence from his therapists of the nature which indicates treatment for mental health disorders associated with service.  He has an obligation to assist in the adjudication of his claim and cannot remain passive when he has or may have access to relevant information.  

The Veteran was afforded a VA examination for compensation purposes in November 2007.  The examination report was found to be of little probative value and the opinion was equivocal and inadequate.  The claim was remanded in November 2011 for another VA psychiatric  examination with an appropriate rationale.  

The Veteran underwent a VA psychiatric examination in December 2011.  The Board finds that the examination report is adequate as the examiner conducted clinical evaluation, testing, interviewed the Veteran, and described the Veteran's disability in sufficient detail.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met. 

The Veteran was provided an opportunity to testify at a set forth his contentions at a Board hearing, which he declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38  U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125  (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association  's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  It is noted that VA is amending the portion of its Schedule for Rating Disabilities to remove outdated DSM references by deleting references to DSM-IV and DSM-IV-TR and replacing them with references to DSM-V.  See 79 Fed. Reg. 45093  (Aug. 4, 2014).  However, this change is not dispositive to the claim on appeal.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the appellant engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service. 38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(f) ; see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  If a stressor claimed by an appellant is related to the appellant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the appellant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843  (Jul. 13, 2010)  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 1137; 38 C.F.R. § 3.304(b).   

In cases where the disease or injury at issue is not "noted" on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner. 

Congenital or developmental disorders and personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, service connection may be granted for defects of developmental origin if the defect was subject to a superimposed disease or injury during service.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records (STRs) show no findings, treatment, or diagnoses of PTSD or any other acquired psychiatric disorder.  

STRs reflect that the Veteran denied in April 1998 having medical problems or symptoms that bothered him, or made him feel down, helpless, panicky or anxious.  At the time, he reported that he worked the flight line.  Service personnel records showed that the Veteran served as a helicopter maintenance journeyman; he accompanied aircraft through inspections; and he deployed worldwide in support of special operation exercises and real-world contingency taskings.  He received an achievement award in June 1998.  A health assessment dated in November 1999 indicated that the Veteran denied chronic medical problems other than that relating to a right hand injury.  Also, a memorandum dated in November 1999 reflects that he declined a full separation examination.  The Veteran was separated from active duty in February 2000.  

In addition to the STRs, the medical evidence includes private treatment notes dated in July 2001, VA reports of examination dated in November 2007 and December 2011, and a letter dated in December 2011 from the Veteran's current therapist.  None of these medical professionals treating or evaluating the Veteran have related his psychiatric diagnoses or problem to his active service.  Rather, this evidence suggests that the Veteran's psychiatric problems are due to childhood trauma (witnessing his mother beaten) and his post service substance abuse and remission.  

Private counseling records dated in July 2001 reflect that the Veteran was referred for evaluation and treatment of depression and anxiety problems.  By history, he had mood swings for years dating to his adolescence.  He reported recurrent thoughts about witnessing his mother being beaten when he was a child.  He reported military service in the Persian Gulf and Bosnia-he claimed that it was not traumatic but he certainly did not want to be there.  He reported that he was crew chief of a helicopter gunship.  The Axis I diagnosis was posttraumatic stress disorder, delayed type, and dysthymia.  His stressors, Axis V, were cited as upcoming wedding and self-dislike.  In a progress note subsequently dated in July 2001, the therapist changed the diagnosis to "dysthymia, generalized anxiety disorder severe and mixed personality disorder with paranoid and obsessive compulsive features."  A termination summary dated in May 2002 reflects "Service terminated/goals met."  The final diagnoses were listed as DSM III-R codes for dysthymia and PTSD.  

Report of VA examination dated in November 2007 shows diagnoses for panic disorder without agoraphobia, generalized anxiety disorder (GAD), depression not otherwise specified, methamphetamine dependence in remission, and alcohol dependence in remission.  The examiner speculated that there may be an underlying bipolar disorder.  A personality disorder was also diagnosed.  

Report of VA examination dated in December 2011 reflects that the Veteran's psychiatric symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner indicated that the Veteran had qualifying stressors (fear of hostile miliary or terrorist activity, and his witnessing of tremendous human suffering in Bosnia).  However, the examiner indicated that the Veteran did not meet the PTSD criterion B under DSM-IV, which requires that the traumatic event is persistently re-experienced.  The examiner diagnosed the Veteran with GAD; alcohol dependence in full sustained remission; and methamphetamine dependence, in full sustained remission.  The examiner opined that it is less likely as not that the Veteran's current mental health diagnoses and symptoms are etiologically related to his period of active service.  The examiner predicated his opinion on the Veteran's history of increased psychiatric distress in the last 3 to 4 years; and his abuse of and dependence on alcohol and methamphetamine since his discharge from the military.  Based on his review of the claims file, the Veteran's medical history, and psychiatric evaluation, the examiner concluded that it was more likely that the Veteran's mental health symptoms were due to his substance abuse and the lifestyle changes that accompanied his discontinued substance use.   

A December 2011 letter from the Veteran's treating therapist, L.D., reflects a summary of his treatment.  It was noted that, in July 2007, the Veteran completed a diagnostic assessment with J.H., who then diagnosed PTSD, GAD, alcohol dependence and amphetamine dependence.   J.H. treated the Veteran until August 2009.  L.D reported that she began treating the Veteran in September 2009. 

As previously indicated, the Board remanded the claim in December 2012, in an effort to obtain signed release of information forms to obtain any counseling records from therapist L.D., and/or J.H., or to allow the Veteran the opportunity to obtain those records and associate them with the claim folder.  Neither signed authorization forms nor copies of any records from L.D. or J.H. were provided on behalf of the claim.  

At the outset, there was no medical evidence indicating that the Veteran had any acquired psychiatric disorder, to include PTSD, at the time of entrance into service.  His entrance examination was found to be psychiatrically normal.  There was no evidence of a psychiatric condition in service.  The first evidence of record indicative of a psychiatric disorder was in 2001, more than one year after service, when the Veteran was diagnosed with dysthymia and PTSD, delayed type, which were attributed to recurrent thoughts he had about witnessing his mother being beaten by her boyfriend when he was a child.  His stressors were said to be his upcoming wedding and self-dislike, neither related to service.  Later that month, his diagnoses were changed to dysthymia, generalized anxiety disorder, and mixed personality disorder.  

Since the medical evidence of record at service entrance indicated that the Veteran was psychiatrically sound and there was no evidence of psychiatric disorders of any type in service, although a later medical record indicated that he had PTSD, delayed, associated with recurrent thoughts of domestic abuse of his mother as a child, the presumption of soundness has not been rebutted.  There was nothing to show that even if the Veteran had recurrent thoughts of domestic violence inflicted on his mother, that this had any diagnostic effect on him in service.  Therefore, the Veteran was found to be in sound condition on service entrance.  

As the Veteran was found to be in sound condition on service entrance, and there was no finding of any psychiatric complaints in service, at service discharge, or of any psychoses within one year of service discharge, service connection for an acquired psychiatric disorder, other than PTSD, has not been shown by the record.  Although the Veteran has been diagnosed with panic disorder, dysthymia, generalized anxiety disorder, depression, alcohol and methamphetamine dependence, in substantial remission, none of these conditions has been associated with his active duty service.  All of these disorders were diagnosed after service and none have been attributed to any event or period of active service.  

Finally, in July 2001 he also had a diagnosis of mixed personality disorder.  Congenital and developmental defects, personality disorders, are not considered diseases for VA purposes. See 38 C.F.R. § 3.303(c).  No acquired psychiatric disorder is shown to be superimposed on or in any way related to the personality disorder.  Therefore, service connection is not warranted.  

As for the Veteran's claim of PTSD, related to service, it is noted the Veteran underwent a VA psychiatric examination in November 2007.  He underwent two psychological tests for PTSD, scoring above the cutoff for both, recommended for PTSD (MMPI-2, Mississippi Scale).  Additionally, he reported several stressors in service.  Although he met the initial criteria for PTSD regarding stressors, he did not meet any of the other criterion necessary to meet a diagnosis for PTSD.  The examiner stated that although the Veteran reported feeling troubled by some memories of what happened in service, it appeared less likely than not that his military experiences either caused or significantly exacerbated his current mental health problems, which the examiner attributed to his adolescence.  The examiner stated that his mental health problems were probably recently exacerbated by his after-service alcohol and methamphetamine abuse, relationship problems, and unemployment.  The diagnostic impression was panic disorder without agoraphobia, generalized anxiety disorder, and depression, not otherwise specified.  

In November 2011, the Board remanded the instant claim as the Board found the opinion proffered by the November 2007 VA examination to be equivocal and inadequate.  Another VA psychiatric examination was determined to be warranted.  

In December 2011, a statement was received from Fond du Lac Human Services Division.  The counselor, L.D. indicated that the Veteran was seen during three different periods in counseling at this facility.  He attended therapy for a short time in July 2001 during which he completed a diagnostic assessment.  The therapy was a short period of time and discontinued.  In July 2007, he completed a diagnostic assessment with a counselor J.H., with diagnoses of PTSD, generalized anxiety disorder, alcohol dependence, and amphetamine dependence.  He saw J.H. for 32 sessions, ending in August 2009, when she moved from the area.  He also completed chemical dependency treatment.  He then began counseling with  L.D. in September 2009.  She indicated, in pertinent part, that he regularly attended sessions for about a year and a half.  She stated he worked hard in sessions and made progress.  Issues that continued to need attention were PTSD and anxiety.  She related that this had been an extremely difficult area for the Veteran as his work in the service was traumatic for him.  She indicated his diagnoses were PTSD, generalized anxiety disorder and dysthymic disorder.  At that time, his file remained opened with the agency.  The counselor did not provide any files, nor did she indicate the source of the Veteran's inservice trauma or any other information related to his diagnoses or service.  

As previously stated, the Veteran underwent a VA examination in December 2011.   The Veteran had stressors that met the initial criteria for PTSD, wherein he experienced a traumatic event that involved intense fear, helplessness and horror.  He also experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury.  However, the Veteran did not meet the other criterion necessary to meet the full criteria for PTSD.  The examiner stated that considering all data available, it was less likely as not that his current mental health diagnosis or symptoms were related to his period of service.  He stated that he had increasing distress in the last three to four years and acknowledged that after discharge from service, he abused alcohol and methamphetamines.  The examiner opined that it was more likely than not that mental health symptoms were related to his substance abuse and the consequences related to this use, and changes in his lifestyle as a result of his discontinued use of these substances.  His diagnoses were generalized anxiety disorder, and alcohol and methamphetamine abuse, in full sustained remission.  

Based on review of the evidence, the Board concludes that the preponderance of the evidence is against service connection for PTSD in this case.  Although the Veteran set forth stressors which show that he expressed fear of hostile military or terrorist activity, these stressors alone did not adequately support a diagnosis of PTSD in accordance with DSM-IV.  

Although the Veteran has contended that he experiences PTSD, he is not, as a layperson, competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Such is a complex medical question, beyond the competence of a layperson.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  The Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics and its relationship to other items of evidence.  Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

The December 2011 VA examiner provided the most probative medical evidence of record.  He specifically stated that the Veteran did not have a diagnosis of PTSD in accordance with the criteria listed in DSM-IV.  There is no similarly probative evidence of record of a diagnosis of PTSD in accordance with the DSM-IV criteria.  The only evidence presented favorably on the Veteran's behalf is the statement regarding the counseling the Veteran received at Fond du Lou.  Although his counselor, L.D., stated that the work the Veteran did in service was traumatic for him, this alone, does not support a diagnosis of PTSD.  The Board thus finds that "in the absence of proof of a present disability there can be no valid claim."  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include PTSD, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


